Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Jason P. Camillo on February 25th, 2022.  

The application has been amended as follows: 
1.         Cancel claims 1-19 and 24-32.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 20-22 and 33-35 are allowed and renumbered to claims 1-6.
 
Given that applicant has amended the claims to recite the use of specific trace amine associated receptor agonist and given that applicant has provided a motivation as to why one skilled in the art would not substitute synephrine or octopamine, the 103(a) rejection of claims 20-22 and 33-35 over Ofer et al. is now moot.  Consequently, the 103(a) rejection of claims 20-22 and 33-35 is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 20-22 and 33-35 are drawn to a method for enhancing sexual satisfaction in a female subject, comprising applying an effective amount of a trace amine associated receptor agonist topically to at least a portion of a nipple of the female subject to increase sensitivity of and/or contract a smooth muscle of a nipple areola complex (NAC), wherein the trace amine associated receptor agonist is selected among tyramine, p-tyramine, m-tyramine, N-methyltyramine, 3-methoxy-tyramine, 2-OH-PEA, 3-methoxytyramine or any combination thereof as recited in claim 20.  There is no prior art that anticipates or renders obvious the instant invention.  The closest art is Ofer et al. (U.S. 10,064,816) who teach methods and compositions for enhancing sexual dysfunction using topical application of alpha-1-adrenergic receptor agonist to the NAC (see col. 5, col. 9, and  Since the present claims require the use of tyramine to enhance sexual satisfaction as delineated in claim 20, and no prior art anticipates or renders obvious the particular method according to claim 20, claims 20-22 and 33-35 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20-22 and 33-35 (renumbered 1-6) are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/25/2022